Citation Nr: 0107951	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for the residuals of pituitary adenoma currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran reported active duty from September 1979 to 
December 1979 and September 1990 to June 1991.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The implied claim for special monthly compensation for 
loss of use of a creative organ, made in the June 1999 notice 
of disagreement, is referred to the RO for appropriate 
action.


FINDING OF FACT

The residuals of pituitary adenoma are manifested by 
complaints of fatigue and mental sluggishness and require 
suppression therapy; there is no demonstration of pituitary 
or thyroid gland dysfunction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of pituitary adenoma have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Codes 7903, 7914 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected disorder has 
worsened and, therefore, warrants a higher evaluation.  The 
veteran appealed the initial assignment of the evaluation for 
the service connected disability.  The issue before the Board 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Private medical records relate that in February 1992, the 
veteran was referred to a private ophthalmologist subsequent 
to undergoing examination for the National Guard (where he 
was found to have decreased right eye vision).  Diagnostic 
studies revealed a large pituitary gland tumor.  The next 
month, a trans-spehenoidal pituitary resection was performed.  
Post surgical records relate that in May 1992, the private 
physician reported that magnetic resonance imaging scan (MRI) 
disclosed that he had been able to decompress the optic 
nerve, but a significant portion of the tumor still remained.  
This caused slight elevation of the optic nerve.  The veteran 
underwent radiation therapy between May and July 1992.  In 
September 1992, the private physician reported that the 
veteran had full vision and was otherwise neurologically 
intact.  At this examination, the veteran reported that his 
vision was normal and he was " doing quite well."  In 
October 1993, he underwent follow-up examination.  The 
private examiner reported that the pituitary gland was still 
enlarged but was smaller than before the surgery.  

The RO granted service connection for the residuals of 
pituitary adenoma in a June 1999 rating decision, assigning a 
30 percent disability rating under Diagnostic Codes 7903 and 
7914, effective from October 28, 1997. 

Under Diagnostic Code 7914, which refers to neoplasm of the 
endocrine system, a 100 percent rating is assigned for six 
month after cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure for the cancer.  
Thereafter, if there has been no recurrence or metastasis, 
the disability is rated on residuals, which applies in this 
case.  The veteran's disability is rated analogously under 
Diagnostic Code 7903, for hypothyroidism.  Hypothyroidism 
manifested by fatigability, constipation, and mental 
sluggishness warrants assignment of a 30 percent evaluation.  
A 60 percent evaluation requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
assigned for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

At VA examination in May 1999, the veteran reported that he 
was on thyroid replacement therapy and he took medication to 
impede growth of the tumor.  While the veteran has reported 
the ongoing need for prescribed thyroid medication, there are 
few systemic manifestations of the pituitary disability.  In 
January 1998, the veteran sought private treatment for his 
pituitary adenoma residuals.  The examination report shows 
that this physician had not examined the veteran since 1993 
subsequent to the trans-spehenoidal pituitary resection.  In 
reporting symptoms, the veteran stated that he was not having 
any head or vision problems.  He reported thoracic and 
cervical pain.  On examination, his deep tendon reflexes were 
2+ and symmetric.  Significantly his strength and sensation 
were intact.  He also complained of a lack of energy.  The 
physician commented that this could be a result of low 
thyroid or cortisol.  He was referred to his private 
endocrinologist.  The next month, it was noted that the tumor 
was not visible on MRI scan.  

Furthermore, on the most recent clinical reviews, the thyroid 
stimulating hormone (TSH) levels have been within normal 
limits.  At a May 1999 VA examination, the veteran reported 
his medical history.  He indicated that subsequent to his 
surgery, he had done reasonably well but was sluggish most of 
the time.  The examination showed that the veteran was well 
nourished and had a muscular build.  He walked with a very 
slow gait.  There was no adenopathy.  There were no masses or 
tenderness.  Radiological study disclosed that the sella 
turica was enlarged which was possibly consistent with a 
history of pituitary adenoma.  There was calcification of the 
falx.  There was increased density over each frontoparietal 
area with possible frontalis interna.  The laboratory studies 
indicated that the TSH was 1.230 with a reference range 
between 0.5 and 4.6. 

The Board notes that the veteran and his spouse have 
complained of the veteran's loss of memory and increased 
fatigue.  However, mental sluggishness and fatigue are 
contemplated in the assigned 30 percent rating.  It has not 
been shown that he has received any medical care for 
impairment in mental abilities.  Significantly, he did not 
report such symptoms to his surgeon during follow-up visits 
in January and March 1998.  While the veteran is clearly 
competent to report the severity of his service-connected 
symptomatology, the Board finds that the clinical 
documentation of record is more probative as to the veteran's 
current disability picture.  None of the clinical evidence in 
connection with this claim has shown evidence of muscular 
weakness or weight gain.  Moreover, the veteran has not 
alleged such symptoms.  In the absence of competent clinical 
documentation of significant residuals associated with his 
disorder, the Board concludes that the veteran does not meet 
the criteria for an evaluation in excess of 30 percent 
evaluation under Diagnostic Code 7903.  Similarly, he does 
not demonstrate the findings required for a 100 percent 
rating.  Accordingly, the benefit sought on appeal is denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

Concerning industrial impairment, the veteran has offered 
very little in regard to the impact of his disorder on his 
employment.  As noted above, his disability is not shown to 
cause more than slight impairment and appears to be 
controlled by medication.  The veteran has not produced 
objective evidence that would indicate that his 
service-connected disability interferes with his employment 
to such an extent that he is entitled to extraschedular 
consideration.  Also, a review of the claims file does not 
show that this service-connected disorder has resulted in 
frequent hospitalization.  Although the veteran has report 
mental sluggishness, impotence and fatigue, he has not 
recently been hospitalized or received any outpatient 
treatment for his disorder.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

The assignment of a higher evaluation for the residuals of 
pituitary adenoma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

